Citation Nr: 0719696	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-25 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967 and from September 1990 to September 1991.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO), which reopened a claim for 
service connection for hearing loss, and denied it on the 
merits.  The March 2004 rating decision also denied service 
connection for tinnitus.  

The Board observes that the RO mischaracterized July 2004 
correspondence from the veteran as a new claim.  As a result, 
the RO considered a November 2004 rating decision as the 
rating on appeal with respect to each issue on appeal.  A 
careful review of the July 2004 correspondence, however, 
indicates that it constitutes a notice of disagreement with 
the March 2004 rating decision.  38 C.F.R. § 20.201 (2006).  
Thus, the March 2004 rating decision did not become final and 
is still on appeal.  

The Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board will address whether new and material evidence has 
been submitted to reopen the claim for service connection for 
hearing loss.  


FINDINGS OF FACT

1.  A March 1992 rating decision denied service connection 
for hearing loss; evidence subsequently added to the record 
is either cumulative of previously considered evidence, not 
relevant or, when viewed in conjunction with the evidence 
previously of record, does not raise a reasonable probability 
of substantiating the claim.

2.  The competent medical evidence, overall, does not 
indicate that the veteran incurred tinnitus during active 
duty.  


CONCLUSIONS OF LAW

1.  Evidence received since the March 1992 rating decision 
denying service connection for hearing loss is not new and 
material, and the claim is not reopened.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Turning to the veteran's hearing loss claim, the Board 
observes that a March 1992 rating decision denied service 
connection for hearing loss.  The veteran did not appeal this 
decision within one year of receiving notification and thus 
the decision is final.  38 U.S.C.A. § 7105 (West 2002).  The 
March 1992 rating decision noted that the veteran's hearing 
was normal during his first period of service and at the time 
of his first VA examination.  Prior to his second period of 
service, severe hearing loss was shown while he was on 
reserve status and he was placed on a hearing profile.  

Evidence of record at the time of the March 1992 rating 
decision included service medical records from each period of 
service, and his reserve records.  

The March 1992 rating decision is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105 (West 2002).  In 
order to reopen the claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R.  § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the standard for new and material 
evidence was amended, effective to claims to reopen received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001).  Since the veteran's application to reopen the 
claims were received after that date, the amendment is 
applicable.

Under the amended standard, "new" evidence is existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).

Since the March 1992 rating decision, the veteran has 
submitted copies of VA medical records, which include 
audiograms showing hearing loss; private medical records; 
determinations from the Social Security Administration (SSA) 
with corresponding medical records, which do not identify 
hearing loss as a disabling condition; a statement from a 
comrade in the Persian Gulf War that does not address hearing 
loss or acoustic trauma; and a VA report of contact 
indicating that a private medical clinic had no records for 
the veteran.  The veteran testified before RO personnel with 
respect to other claims, and before the undersigned Veterans 
Law Judge in April 2006 with respect to the current appeal.  
The corresponding transcripts are of record.

This newly submitted evidence fails to show that the veteran 
incurred any hearing loss during his first period of active 
duty, had compensable manifestations of hearing loss within 
one year of his separation from his first period of service, 
or experienced aggravation of hearing loss during his second 
period of active duty.  This evidence also fails to link the 
veteran's hearing loss with either period of active duty.  
Thus, the evidence is not material within the meaning of 38 
C.F.R. § 3.156(a).  

With regard to the veteran's testimony, he is simply stating 
what he contended in the prior claim.  His claim of hearing 
loss today is essentially the same as his claim of hearing 
loss in March 1978 and October 1991.  As a result, the 
evidence is not new. 

The veteran also submitted a July 2004 statement from a VA 
advanced practice nurse.  She stated that she had reviewed 
his medical records.  Medical records dated in April 1977, 
May 1985, May 1988 and 1992 showed significant hearing loss 
bilaterally.  She reviewed the results of his most recent VA 
audiology examination.  

As noted above, the veteran served on active duty from August 
1965 to August 1967 and from September 1990 to September 
1991.  The nurse does not associate this condition with the 
veteran's periods of service or indicate the hearing loss is 
the result of something that happened in service.  In this 
regard, it is important for the veteran to understand that 
the fact that the veteran has hearing loss is not at issue.  
The critical question is whether the current hearing loss has 
any association with service.  This report simply reiterates 
evidence already of record.  It fails to link the veteran's 
hearing loss to either period of active duty, or show that he 
had compensable hearing loss within one year of separation 
from his first period of active duty.  Thus, the report is 
not material within the meaning of 38 C.F.R.  § 3.156(a).  

As for the veteran's own contentions linking his hearing loss 
to his active duty in Korea and the Persian Gulf, the Board 
notes that they are essentially the same as those previously 
made to VA.  Thus, the contentions are not new evidence.  
Reid v. Derwinski, 2 Vet. App. 312 (1992); see also Anglin v. 
West, 11 Vet. App. 361, 368 (1998) (veteran's testimony 
supporting fact previously rejected regarding an alleged PTSD 
stressor was cumulative).

The veteran's contentions also fail to constitute competent 
medical evidence.  The veteran himself is not competent to 
diagnose the etiology of his own disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In Moray v. Brown, 5 Vet. App. 211 (1993), the Court of 
Appeals for Veterans Claims (Court) noted that lay persons 
are not competent to offer medical opinions or diagnoses and 
that such evidence does not provide a basis on which to 
reopen a claim of service connection.  

Turning to the veteran's tinnitus claim, the Board observes 
that service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran contends that he now has tinnitus due to noise 
exposure during each period of service.  His service medical 
records are negative for complaints, symptoms, findings or 
diagnoses relating to tinnitus.  Because the claimed 
condition was not seen during service, service connection may 
not be established based on chronicity in service or 
continuity of symptomatology thereafter.  38 C.F.R. § 3.303; 
Savage, 10 Vet. App. at 494-97.  

Current VA and private treatment records do not include 
diagnoses of tinnitus.  Nevertheless, the veteran is 
competent to state that he has this condition, as a layperson 
is competent to testify as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  As a 
layperson, without the appropriate medical training and 
expertise, the veteran is not competent to provide a 
probative (persuasive) opinion on a medical matter, such as 
the source of the current disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Thus, his 
personal opinion that he incurred tinnitus during active duty 
is not a sufficient basis for awarding service connection.

In any event, the Board further finds that the veteran's 
contentions are outweighed by the service and post-service 
medical record, providing strong evidence against this claim.  
See Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 2007).  

Overall, the medical evidence demonstrates that the veteran 
is not entitled to service connection for tinnitus.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in August 
2003 that discussed the particular legal requirements 
applicable to the claims, the evidence considered, and the 
pertinent laws and regulations.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

The Board is also aware of the decision in Kent v. Nicholson, 
20 Vet App 1 (2006), regarding notice requirements for claims 
to reopen final decisions.  The Board finds no basis to 
remand this case to the RO for additional development.  
Again, based on the notice already provided to the veteran 
cited above, which addresses both the requirements for 
reopening the claim for service connection for hearing loss 
and the evidence required by the underlying claim, further 
amended notice to the veteran would not provide a basis to 
grant the claim. 

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  

The Board finds that VA need not provide an examination for 
the veteran's hearing loss claim, as it is not reopened.  
38 C.F.R. § 3.159(c)(4)(C)(ii).  

The Board finds that VA need not provide an examination for 
the veteran's tinnitus claim because the information and 
evidence of record, as set forth and analyzed above, contains 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (there must be some evidence of a causal 
connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A.  § 5103A(d)).  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

ORDER

New and material evidence not having been received to reopen 
a claim for service connection for hearing loss, the 
veteran's application to reopen the claim is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


